                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               3:20-cv-289-MOC-DCK

ALLSTATE INDEMNITY CO.,             )
                                    )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )
                                    )                          ORDER
                                    )
JOHN P. DOHERTY, et al.,            )
                                    )
                                    )
            Defendants.             )
____________________________________)

       This matter is before the Court on a Motion for Judgment on the Pleadings, filed by

Plaintiff Allstate Indemnity Co., (Doc. No. 18), and on a Motion to Stay Pending Outcome of

State Court Matter, filed by Defendants Laura L. Doherty, Dana P. Janke, Kimberley S.

Wandrei, and Stuart A. Wandrei, (Doc. No. 25). This is a declaratory judgment action in which

Plaintiff seeks a ruling from this Court that Plaintiff is not required to defend or indemnify

Defendant John Doherty in an underlying state court lawsuit against him. See Janke v. Doherty,

Mecklenburg County Superior Court, No. 19-cvs-23348.

       For the reasons stated in Defendants’ supporting memorandum, this Court finds that it is

appropriate for this Court to stay this action until resolution of the underlying action in state

court. That is, the Court agrees with Defendants that the Court must wait until the underlying

action is resolved to rule on whether Plaintiff has a duty to indemnify.

       As to whether Plaintiff must defend Defendant John Doherty in the underlying action, the

Court will deny the motion for judgment on the pleadings at this time. As Defendants note, the

                                                  1



      Case 3:20-cv-00289-MOC-DCK Document 29 Filed 12/10/20 Page 1 of 2
allegations in the Complaint in the state court action are sufficient to trigger Plaintiff’s defense

obligations.

       Thus, Defendants’ Motion to Stay, (Doc. No. 25), is GRANTED, and Plaintiff’s Motion

for Judgment on the Pleadings, (Doc. No. 18), is DENIED.

       The parties shall notify the Court when the state court proceedings have concluded and

whether the stay shall be lifted.

       IT IS SO ORDERED.



 Signed: December 10, 2020




                                                  2



      Case 3:20-cv-00289-MOC-DCK Document 29 Filed 12/10/20 Page 2 of 2
